NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1




                United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                Submitted October 23, 2018 *
                                 Decided October 25, 2018

                                          Before

                            MICHAEL S. KANNE, Circuit Judge

                            DAVID F. HAMILTON, Circuit Judge

                            AMY C. BARRETT, Circuit Judge

No. 18-1367

JEFFREY D. BENSON,                            Appeal from the United States District
     Plaintiff-Appellant,                     Court for the Eastern District of Wisconsin.

       v.                                     No. 16-C-1589

NANCY BOWENS, et al.,                         William C. Griesbach,
    Defendants-Appellees.                     Chief Judge.

                                        ORDER

       Jeffrey Benson, a Wisconsin inmate, sued prison officials under 42 U.S.C. § 1983,
alleging that they were deliberately indifferent to his medical needs after they failed to
provide him with shoes to treat his diabetic foot pain for more than two years after a
podiatrist prescribed them. The district court entered summary judgment for the
defendants. Because Benson did not submit sufficient evidence to show that any
defendant knowingly disregarded a serious threat to his health, we affirm.

       *
         We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 18-1367                                                                         Page 2

       We review the evidence in the light most favorable to Benson and draw all
reasonable inferences in his favor. Wilson v. Adams, 901 F.3d 816, 820 (7th Cir. 2018). In
June 2014, Benson met with a podiatrist at the University of Wisconsin. She
recommended that he wear “extra-depth diabetic type of shoes” with “a customized
orthotic” because “the state-issued shoes are very unsupportive and generally at a
higher risk for ulceration in a diabetic population.” She then wrote a prescription for
“diabetic shoes, extra-depth tennis shoes such as New Balance with custom orthotics.”

       After this appointment, Nancy Bowens, a nurse practitioner at the prison,
referred Benson to Aljan, a company that supplies the Wisconsin Department of
Corrections with orthotics. The Aljan orthotist fitted Benson for orthotics; and he also
observed that Benson “need[ed] larger shoes” and suggested a few styles by circling
pictures of them on an order form.

      Benson talked to Bowens about the shoe recommendations, and she referred his
request to the prison’s Special Needs Committee, which must approve any inmate
treatment or equipment that differs from state-issued equipment or standard
procedures. To receive specialty shoes, the inmate must be unable to wear state-issued
footwear because of a significant medical condition. In March 2015, the Committee
denied Benson’s request for the shoes that the orthotist had recommended because he
did not meet the criteria.

       Instead, Tom Tess, a prison official responsible for purchasing shoes for inmates,
measured Benson’s feet and ordered state-issued shoes with inserts that could be
removed to make room for the orthotics. Before his shoes arrived, Benson repeatedly
sent messages to Bowens informing her that he was in pain and had lost feeling in his
feet. The medical staff responded by changing the type and dose of his medication
multiple times. Benson received his state-issued shoes in May 2015. He also managed to
obtain his own shoes, but there is no evidence in the record that they accommodated his
orthotics or improved his condition.

       After receiving the state-issued shoes with removable inserts, Benson continued
to complain about foot pain, so in November 2015, Jamie Barker ordered him extra-
wide, state-issued boots. Barker told Benson that the orthotist did not know what he
was talking about and therefore disregarded the size he recommended. The boots
Barker ordered, however, were too small for the orthotics, so Bowens made Benson
another appointment at Aljan to modify the orthotics. After the appointment, the
orthotist noted that he might be able to stretch the boots to relieve Benson’s bunions.
No. 18-1367                                                                        Page 3

This led Bowens to send Benson back to Aljan to receive replacement shoes and
orthotics that fit, but the orthotist was not authorized to supply shoes for inmates. At
that point, Bowens referred Benson’s predicament back to the Special Needs
Committee. On May 31, 2016, two years after the podiatrist’s original recommendation
for diabetic-type, extra-depth shoes, the Committee agreed that Benson met the criteria
for alternative shoes and approved his request.

       Still, Benson did not receive the shoes. He eventually filed this lawsuit against a
handful of prison officials and medical staff, alleging that they recklessly ignored his
pain and delayed his medically necessary footwear. Upon receiving Benson’s
complaint, the defendants discovered that Tess never ordered the Committee-approved
shoes before he retired in September 2016. A prison official met with Benson in
March 2017 and they chose a shoe to order for him.

        The defendants moved for summary judgment, arguing that they had treated
Benson’s foot pain in multiple ways and that the ordering delay was negligence at most.
In support, Tess declared that he must have forgotten to order the shoes or assign the
task, and if so, it was unintentional. Bowens attested that she referred Benson’s needs to
the orthotist and the Committee multiple times and that she provided appropriate care
for his other medical needs. The district court concluded that Benson did not present
sufficient evidence to allow a reasonable jury to find that the defendants acted with
deliberate indifference toward Benson’s medical needs. It ruled that the evidence
showed that the delay was the result of negligence rather than malice and that the
officials took multiple steps to treat Benson’s condition.

        On appeal, Benson argues that the defendants violated his constitutional rights
because they delayed his receipt of medically necessary shoes. Benson disputes the
district court’s entry of judgment for only Tess, Bowens, and Barker; he therefore
waives any argument about the other defendants’ conduct. See Crestview Vill.
Apartments v. HUD, 383 F.3d 552, 555 (7th Cir. 2004). Further, Benson failed to discuss
Barker’s involvement when responding to the defendants’ motion for summary
judgment, even though the defendants argued specifically that no one other than Tess
or Barker was personally involved in the alleged deprivation of Benson’s rights.
Therefore, he also waived any argument on appeal that judgment should not have been
entered in Barker’s favor. Betco Corp. v. Peacock, 876 F.3d 306, 309 (7th Cir. 2017).

     Prison officials violate the Eighth Amendment's proscription against cruel and
unusual punishment when they are deliberately indifferent to serious medical needs.
No. 18-1367                                                                          Page 4

Estelle v. Gamble, 429 U.S. 97, 104 (1976). To succeed on a deliberate indifference claim, a
plaintiff must demonstrate that (1) he had a serious medical need and (2) the
defendant’s state of mind was subjective recklessness—that is, the defendant knew of
and disregarded an excessive health risk. Cesal v. Moats, 851 F.3d 714, 722 (7th Cir.
2017); Holloway v. Delaware Cty. Sheriff, 700 F.3d 1063, 1072 (7th Cir. 2012). The parties
dispute whether Benson’s diabetic foot pain is an objectively serious medical condition,
but, like the district court, we do not address that issue because Benson did not present
sufficient evidence that the defendants were subjectively reckless.

       Benson argues that Tess was deliberately indifferent when he failed to order him
the Committee-approved alternative shoes. Inexplicably delaying treatment without a
penological interest can support an inference of deliberate indifference. Grieveson v.
Anderson, 538 F.3d 763, 779 (7th Cir. 2008). True, the delay between the Special Needs
Committee approving shoes for Benson in May 2016 and prison staff ordering the shoes
in March 2017 was lengthy. But Tess declared that the delay was inadvertent and
unintentional, and Benson did not dispute this fact with evidence. Inadvertence does
not rise to deliberate indifference. Whiting v. Wexford Health Sources, Inc., 839 F.3d 658,
662 (7th Cir. 2016). Although Benson says he followed up with Tess multiple times, he
submitted no supporting evidence of this at the summary judgment stage.

        Moreover, although Benson did not receive diabetic-specific shoes until after
March 2017, the prison did order him non-standard footwear to accommodate his
custom orthotics; Benson has no evidence that this course of action was reckless or a
futile pursuit of ineffective treatment. See McGowan v. Hulick, 612 F.3d 636, 641 (7th Cir.
2010). The shoes that the podiatrist and orthotist identified as examples were not the
only shoes that would comply with the prison’s Eighth Amendment obligations.
Burton v. Downey, 805 F.3d 776, 786 (7th Cir. 2015) (“[E]vidence that another doctor
would have followed a different course of treatment is insufficient … .”).

       Benson next argues that Bowens, the nurse practitioner, was deliberately
indifferent by failing to follow the podiatrist’s full recommendation for extra-depth
shoes and a custom orthotic. But Bowens was not authorized to provide Benson with
alternative shoes; only the Special Needs Committee could do that. Instead, Bowens
made Benson multiple appointments with the orthotist, changed his medication no
fewer than four times, and twice submitted his request to the Special Needs Committee.
She was not personally responsible for the committee’s denial of the first request nor for
Tess’s failure to order the shoes after they were approved. Therefore, a reasonable jury
could not find that Bowens was deliberately indifferent. See Walker v. Benjamin, 293 F.3d
No. 18-1367                                                                       Page 5

1030, 1038 (7th Cir. 2002) (doctor not deliberately indifferent where he ordered multiple
tests, ordered consultation with a specialist, and had no control over delays).

                                                                             AFFIRMED